Citation Nr: 1022646	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-18 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral 
cataracts, to include as due to ionizing radiation exposure.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for loss of a 
reproductive organ. 

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services

WITNESSES AT HEARING ON APPEAL

Appellant and J.E.


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to 
October 1947 and from August 1949 to June 1966.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, in which the RO denied service 
connection for bilateral cataracts, hearing loss, tinnitus, 
loss of a reproductive organ, sleep apnea, and hypertension.  

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the Little Rock RO.  
In February 2010, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO (Travel 
Board hearing).  A transcript of that hearing is of record.  
In connection with the hearing, the Veteran submitted 
additional evidence, along with a signed waiver of RO 
consideration of the evidence.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. § 
20.1304 (2009).

The Board notes that, in his July 2008 notice of disagreement 
(NOD), the Veteran stated that, as a result of in-service 
radiation exposure, he suffered reproductive organ problems, 
and had a host of other maladies, to include hearing and 
vision problems.  He added that he had prostate problems as 
well.  The issue of entitlement to service connection for a 
prostate disorder has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
this claim, and it is referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for service connection for bilateral cataracts, to 
include as due to ionizing radiation exposure, is addressed 
in the decision below.  The remaining claims listed on the 
title page are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  There is no competent medical evidence or opinion even 
suggesting a medical nexus between the Veteran's bilateral 
cataracts and service, to include in-service radiation 
exposure.


CONCLUSION OF LAW

Bilateral cataracts were not incurred in or aggravated by 
active military service, nor may they be presumed to have 
been incurred in service, to include as due to ionizing 
radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for 
cataracts was received in January 2006.  Thereafter, he was 
notified of the general provisions of the VCAA by the RO in 
correspondence dated in March 2006 and November 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding the VCAA.  
Thereafter, the claim was reviewed and a statement of the 
case (SOC) was issued in March 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in November 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and VA 
and private treatment records have been obtained and 
associated with his claims file.  

The Board notes that the Veteran was not provided a VA 
medical examination and opinion to assess the current nature 
and etiology of his claimed bilateral cataracts.  However, VA 
need not conduct an examination with respect to this claim on 
appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

Simply stated, the standards of McLendon are not met in this 
case as there is no competent evidence providing any 
indication that bilateral cataracts are related to service, 
to include in-service radiation exposure.  Therefore, a VA 
examination to evaluate this claimed disability is not 
warranted.

The Board has considered the fact that, during the February 
2010 hearing, the Veteran testified that he had one eye 
operated on to have his cataracts removed.  He indicated that 
he was going to have a cataract removed in 2005 at the 
Bethesda Naval Medical Center, but waited until he moved to 
Hot Springs, where he had cataract surgery around 2006 or 
2007.  Records of this surgery have not been associated with 
the claims file; however, as will be discussed below, the 
claim for service connection is being denied because there is 
no diagnosis of posterior subcapsular cataracts and there is 
no medical evidence of a nexus between current cataracts and 
service.  A pre-operative record from the National Naval 
Medical Center, dated in June 2006, reflects a diagnosis of 
senile nuclear cataracts, and the Veteran himself testified 
during the February 2010 hearing that no doctor had ever told 
him that his cataracts were the result of radiation.  There 
is no indication that the record of cataract surgery would 
include a diagnosis of posterior subcapsular cataracts or a 
medical opinion that the Veteran's cataracts are related to 
some incident of service other than radiation exposure.  As 
such, a remand to obtain records of this surgery would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  
Moreover, the Veteran has not identified the facility at 
which his cataract surgery was performed.  VA is only 
obligated to obtain records that are adequately identified 
and for which necessary releases have been received.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board has also considered the fact that, in his January 
2006 claim for service connection, the Veteran reported that 
he received treatment for posterior subcapsular cataracts at 
the Bethesda Naval Medical Center (NNMC).  In a September 
2006 statement, he reported that he received treatment at 
that facility from January 1997 to the present.  In January 
2007, the RO requested records from the NNMC dated in 1965.  
Nevertheless, records of treatment dated from June 2005 to 
June 2006 from the NNMC, have been associated with the claims 
file.  Similarly, in his September 2006 statement, the 
Veteran indicated that he received treatment at Walter Reed 
Army Medical Center (WRAMC) from January 1999 to the present.  
In September 2006 and January 2007, the RO requested records 
from WRAMC dated in 2000.  In June 2006, a statement from the 
medical records administration at WRAMC was to the effect 
that after 5 years, all records were retired to the National 
Personnel Records Center.  In return, records of treatment 
from this facility, dated from February 2002 to March 2006 
have been associated with the claims file.  Finally, in his 
September 2006 statement, the Veteran reported that he 
received treatment from the Washington VA Medical Center 
(VAMC) from January 1994 to January 2001.  Records of 
treatment dated from July 1999 to March 2002 from the 
Washington VAMC have been associated with the claims file.  

While it is not clear that the RO requested records from the 
NNMC, dated prior to June 2005, from WRAMC, dated prior to 
February 2002, or from the Washington VAMC, dated prior to 
July 1999, a successful service connection claim requires 
evidence of a current disability at the time of claim, as 
opposed to some time in the past.  See Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998).  As any earlier treatment records 
from the NNMC, WRAMC, or the Washington VAMC cannot include 
medical evidence of a current diagnosis of posterior 
subcapsular cataracts, or an opinion that current cataracts 
are related to service, the very evidence necessary to 
substantiate the claim, a remand to attempt to obtain these 
records would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  

In addition, the Board recognizes that, during VA treatment 
in November 2006, the Veteran indicated that he got his 
medications from the Little Rock Air Force Base in 
Jacksonville, Arkansas.  While records from this facility 
have not been associated with the claims file, there is no 
indication that the Veteran received treatment from this 
facility; rather, he stated only that he got his medications 
there.  As such, there is no indication that records from 
this facility would include a current diagnosis of posterior 
subcapsular cataracts or a medical opinion relating current 
cataracts to service.  Therefore, remand to attempt to obtain 
these records would also impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the Veteran, and is, thus, unnecessary.  See Soyini, 1 Vet. 
App. at 546.    

Further, in September 2006, the Veteran stated that he 
received treatment at Fairfax County Family Practice from 
November 1985 to the present.  In correspondence dated in 
January 2007, the RO asked the Veteran to submit a VA Form 
21-4142 (Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA)) for this facility.  
However, the Veteran did not submit such a release.  VA is 
only obligated to obtain records that are adequately 
identified and for which necessary releases have been 
received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the 
Veteran has not provided a release form for records from 
Fairfax County Family Practice; it is not possible for VA to 
obtain them; hence, no further action in this regard is 
warranted.

The Veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.   Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F. 3rd 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  See also Davis v. Brown, 10 Vet. App. 209, 
211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d)(2) a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  These diseases are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 38 
C.F.R. § 3.311(b)(2) or established by competent scientific 
or medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the Veteran's exposure in 
service.  See 38 C.F.R. § 3.311.  Posterior subcapsular 
cataracts are among these listed radiogenic diseases.  See 38 
C.F.R. § 3.311(b)(2)(xvi)).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).  

The Board notes that the three alternative methods for 
establishing service connection all share a common threshold: 
that the claimant has, in fact, been shown to have been 
exposed to ionizing radiation.  A "radiation-exposed 
veteran" is defined by 38 C.F.R. § 3.309(d)(3)(i) as a 
veteran who, while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.

"Radiation-risk activity" includes on-site participation in 
a test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d)(3)(ii)(A).  "Onsite 
participation" includes presence during the official 
operational period of an atmospheric nuclear test, presence 
at the test site, or performance of official military duties 
in connection with ships, aircraft or other equipment used in 
direct support of the nuclear test.  38 C.F.R. 
§ 3.309(d)(3)(iv)(A).   

Factual Background and Analysis

The Veteran contends that he has bilateral cataracts as a 
result of in-service radiation exposure.  In a September 2006 
statement, the Veteran described his in-service radiation 
exposure, including service on the U.S.S. Arkansas and U.S.S. 
Fall River during Operation CROSSROADS.  He added that he was 
also exposed to radiation from an accident at Travis Air 
Force Base between 1960 and 1962.  

Service treatment records are negative for findings of or 
treatment for cataracts.  Rather, in his February 1966 Report 
of Medical History at separation, the Veteran denied eye 
trouble.  On separation examination in February 1966, 
clinical opthalmoscopic examination and clinical evaluation 
of the eyes were both normal.  Vision tests reported 
uncorrected vision for near and far sight as 20/20, 
bilaterally.

Service personnel records reflect that the Veteran served on 
the U.S.S. Arkansas from May 1945 to August 6, 1946 and on 
the U.S.S. Fall River from August 6, 1946 to August 1947.  A 
document in the claims file indicates that the Veteran was 
exposed to 0.540 rem gamma from July 1, 1946 to December 23, 
1946, based on his service aboard U.S.S. Arkansas and U.S.S. 
Fall River, during Operation CROSSROADS.  A DD Form 1141, 
Record of Exposure to Ionizing Radiation, reflects that the 
Veteran was exposed to 15 rem of radiation at Travis Air 
Force Base.  Service personnel records reflect that the 
Veteran was stationed at Travis Air Force Base from March 
1960 to July 1962.  

Post-service VA treatment records reflect diagnoses of and 
treatment for cataracts.  In this regard, during treatment in 
August 2000, the Veteran reported that he had a dilated 
retinal examination by a private ophthalmologist, and was 
informed that he had "baby cataracts."  The pertinent 
assessment was questionable cataracts.  The Veteran was 
referred to the eye clinic for evaluation.  The pertinent 
impression following eye clinic treatment in October 2000 was 
cataract, right eye more than left eye.  The pertinent 
impression during follow-up treatment in March and September 
2001 was cataract, right eye more than left eye, not visually 
significant.  The diagnosis following eye clinic treatment in 
March 2002 was cataract, each eye.  

A February 2007 letter from Capital Eye Consultants reflects 
that the Veteran was initially seen at that private facility 
in February 1993, for clinically significant macular edema 
secondary to diabetic eye disease in the right eye and non-
proliferative diabetic retinopathy in the left eye.  He 
continued to receive treatment until June 2000, at which time 
there was non-proliferative diabetic retinopathy in each eye, 
and mild cataract, greater in the right eye than the left 
eye.  It was recommended that he return for follow-up; 
however, he had not returned.  

A May 2002 record of treatment from the Malcolm Grow Medical 
Center notes that the Veteran's past ocular history included 
immature cataracts.  The diagnosis following ophthalmological 
examination at the National Naval Medical Center in August 
2004 was cataracts, right eye more than left eye, not 
visually significant.  Records of treatment from the National 
Naval Medical Center, dated from June 2005 to June 2006 
reflect diagnoses of and treatment for senile nuclear 
cataracts.  

During the February 2010 hearing, the Veteran testified that 
he was told by a doctor in the Air Force that he had "baby 
cataracts" when he was around 25 or 30 years old.  While he 
asserted that his cataracts were related to in-service 
radiation exposure, he stated that no doctor had ever told 
him that his cataracts were the result of his exposure to 
radiation.  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for bilateral cataracts, to include as due to 
ionizing radiation exposure, is not warranted.  

In light of his participation in Operation CROSSROADS, as 
documented in the claims file, the Board finds that the 
Veteran participated in a radiation risk activity while in 
service.  As such, he is a radiation-exposed Veteran.  See 
38 C.F.R. § 3.309(d)(3).  Nevertheless, cataracts are not 
subject to the presumptive provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) for radiation-exposed 
veterans.

While posterior subcapsular cataracts are considered to be a 
radiogenic disease under 38 C.F.R. § 3.311, there is simply 
no medical evidence indicating that the Veteran has been 
diagnosed with this type of cataract.  While post-service 
records of treatment, dated prior to June 2005, reflect 
diagnoses of cataracts, without specifying the type of 
cataract, records of treatment dated in June 2005 and June 
2006 clearly reflect that the Veteran was diagnosed with 
senile nuclear cataracts.  A posterior subcapsular cataract 
is defined as a cataract involving the cortex at the 
posterior pole of the lens, as opposed to a nuclear cataract, 
which is defined as a cataract involving the nucleus.  See 
STEDMAN'S MEDICAL DICTIONARY 300 (27th ed. 2000).  A senile 
cataract is a cataract occurring spontaneously in the 
elderly; mainly a cuneiform cataract, nuclear cataract, or 
posterior subcapsular cataract, alone or in combination.  Id. 
at 301.  

The Board has considered the fact that, in his January 2006 
claim for service connection, the Veteran indicated that he 
was seeking service connection for posterior subcapsular 
cataracts.  Under certain circumstances, a layperson is 
competent to identify a simple medical condition.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(noting, in a footnote, that sometimes a layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer).  In this case; however, the 
specific diagnosis of posterior subcapsular cataracts is not 
capable of lay observation, nor is the specific type of 
cataract a simple medical condition.  As such, the Veteran's 
claim that he has posterior subcapsular cataracts does not 
constitute competent evidence of such a diagnosis.   

Senile nuclear cataracts are not a radiogenic disease, as 
such, service connection pursuant to 38 C.F.R. § 3.311(b)(2) 
is not warranted.  In addition, there is simply no medical 
evidence or opinion even suggesting a relationship between 
the Veteran's current cataracts and service, to include in-
service radiation exposure, and neither the Veteran nor his 
representative has identified, presented, or alluded to the 
existence of any such medical evidence or opinion.  Rather, 
the Veteran testified during the February 2010 hearing that 
no doctor had related his cataracts to radiation exposure.  
In short, there is no competent medical evidence to support 
the claim for service connection on a direct basis.  

The Board has considered the Veteran's testimony that a 
doctor told him he had baby cataracts during service; 
however, the Court has held that a lay person's statement 
about what a physician told him or her, i.e., "hearsay 
medical evidence," cannot constitute medical evidence, as 
"the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the Veteran's assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  Laypersons, such as the Veteran, are generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  While the Veteran may report on 
the symptoms of his claimed bilateral cataracts; the evidence 
of record does not contain a medical nexus opinion relating 
his current cataracts to service, to include in-service 
radiation exposure.

For all the foregoing reasons, the claim for service 
connection is denied.  In arriving at this decision, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral cataracts, to 
include as due to ionizing radiation exposure, is denied.  

REMAND

The Board's review of the claims file reveals that further 
action on the claims remaining on appeal is warranted.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a 
low one.  McLendon, 20 Vet. App. at 83.

Post-service records of treatment reflect complaints 
regarding hearing loss, tinnitus, and erectile dysfunction.  
During the February 2010 hearing, the Veteran testified that 
he had hearing loss and tinnitus which started in the early 
1950s.  His testimony can be interpreted as reporting a 
continuity of symptomatology of hearing loss and tinnitus 
since service.  He also testified during the hearing that he 
had erectile dysfunction since age 19.  A September 2005 
record of treatment includes the Veteran's report that he had 
erectile dysfunction since radiation exposure in 1946.  

The Veteran is competent to report hearing loss, tinnitus, 
and erectile dysfunction.  See, e.g., Grottveit v. Brown, 5 
Vet. App. 91-93 (1995).  He is also competent to report 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  The report of a continuity of 
symptomatology suggests a link between his current complaints 
regarding hearing loss, tinnitus, and erectile dysfunction 
and service.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  Accordingly, VA examinations to obtain medical nexus 
opinions are warranted.  See McLendon, 20 Vet. App. at 83.

In addition, the record reflects that there are outstanding 
treatment records pertinent to the claims remaining on 
appeal.  In this regard, a June 2003 record of treatment from 
the audiology clinic at the Walter Reed Army Medical Center 
reflects that the Veteran was referred for an evaluation 
audiogram.  This record reflects that the audiogram revealed 
mild to moderate sensorineural hearing loss in the right ear 
and moderate sensorineural hearing loss in the left ear.  The 
pertinent assessment was asymmetric sensorineural hearing 
loss.  Despite the foregoing, the audiogram itself has not 
been associated with the claims file.  In obtaining records 
in the custody of a Federal department or agency, VA will 
make as many requests as are necessary to obtain relevant 
records, and VA will end its efforts to obtain such records 
only if it concludes that the records sought do not exist, or 
that further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2).  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  
Id.  On remand, the AMC/RO should attempt to obtain a copy of 
the June 2003 audiogram referenced above.  

Further, as noted above, the Veteran reported in September 
2006 that he received treatment at the Washington VAMC from 
January 1994 to January 2001.  As noted in the March 2009 
SOC, records of treatment from this facility, dated from July 
1999 to March 2002, have been associated with the claims 
file.  In his May 2009 substantive appeal, the Veteran 
indicated that the July 1999 date was incorrect, and the 
records should have been from 1994.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  On remand, the AMC/RO should 
request any outstanding pertinent treatment records from the 
Washington VAMC, dated from January 1994 to July 1999.  

VA also has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  The claims file includes a statement for medical 
services provided by Ear, Nose, and Throat Specialists of 
Northern Virginia in November 1992 as well as statements for 
medical services provided by Fairfax Urology Associates from 
August to December 1990; however, records of treatment from 
these facilities have not been associated with the claims 
file.  On remand, the AMC/RO should attempt to obtain any 
outstanding pertinent treatment records from these providers.  

Finally, the Board notes that, in the July 2007 rating 
decision, the RO denied service connection for sleep apnea 
and hypertension.  In his July 2008 notice of disagreement 
(NOD), the Veteran indicated that he was disagreeing with the 
denial of service connection for his disabilities.  He 
submitted with his NOD a VA Form 9 in which he indicated that 
he wanted to appeal all issues on the SOC and any 
supplemental SOC (SSOC).  The Board finds that the July 2008 
NOD expresses disagreement with the denials of service 
connection for sleep apnea and hypertension.  The Veteran has 
yet to be issued an SOC regarding these claims.  In Manlincon 
v. West, 12 Vet. App. 238 (1999), the Court held that when an 
appellant files a timely notice of disagreement and there is 
no statement of the case issued, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
statement of the case.  Consequently, these matters will be 
remanded for the issuance of an SOC.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the Veteran for any of the 
disabilities remaining on appeal.  Of 
particular interest are records from Ear, 
Nose, and Throat Specialists of Northern 
Virginia, dated in November 1992, records 
from Fairfax Urology Associates, dated 
from August to December 1990, a June 2003 
audiogram from Walter Reed Army Medical 
Center, and records from the Washington 
VAMC, dated from January 1994 to July 
1999.  After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, the Veteran should be 
afforded a VA audiology examination to 
determine the etiology of any hearing 
loss and/or tinnitus.  All indicated 
tests and studies are to be performed and 
comprehensive pre-and post service 
recreational and occupational histories 
are to be obtained.  Prior to the 
examination, the claims folder must be 
made available to the audiologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

Based on the results of audiometric 
testing, the audiologist should state, 
for each ear, whether the Veteran 
currently has hearing loss disability 
under the provisions of 38 C.F.R. § 
3.385.  In addition, after review of the 
record and examination of the Veteran, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that any current hearing loss or tinnitus 
was incurred or aggravated as a result of 
active service, to include in-service 
radiation exposure.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any loss or loss of use of a reproductive 
organ.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Following examination of the Veteran and 
a review of the record, the examiner 
should identify any current reproductive 
organ loss, to include erectile 
dysfunction.  In regard to any diagnosed 
disability, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater 
probability) that the Veteran's current 
disability was incurred or aggravated as 
a result of active service, to include 
in-service radiation exposure.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After ensuring that the development 
is complete, re-adjudicate the claims on 
appeal.  If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

6.  The AMC/RO should furnish to the 
Veteran and his representative a 
statement of the case as regards the 
claims for service connection for sleep 
apnea and hypertension, along with a VA 
Form 9, and afford them the appropriate 
opportunity to file a substantive appeal 
perfecting an appeal on those issues.  
The Veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status-here, entitlement to 
service connection for sleep apnea and 
hypertension-a timely appeal must be 
perfected within 60 days of the issuance 
of the statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


